Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.            A request for continued examination under 37 CFR 1.114, including the 

fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. 

Since this application is eligible for continued examination under 37 CFR 1.114, 

and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the 

previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's 

submission filed on 09/30/2022 has been entered.


Claim Rejections - 35 USC § 112
2.           The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
3.         Claim 1, 3-9, 12-13 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
             Regarding claims 1 and 21, “the at least two fingers are regions of a single piece: is confusing as it is not clear what is the single piece. Is the single piece a single piece material as collect? Are the fingers forms as a single piece unit? 


    PNG
    media_image1.png
    1078
    818
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
       4.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
      obviousness rejections set forth in this Office action:
          A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.       Claims 1, 3-5, 12-13 and 21-24, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Lockey (GB 2154922 A) in view of Clark et al. (9,256,359 B1), hereinafter Clark, or Bonati et al. (2004/0068269 a1), hereinafter Bonati. Regarding claims 1 and 21, as best understood, Lockey teaches a fastening collar removal method and apparatus comprising: a collet  (1, 3-4 and the link, not numbered, shown in Fig. 1) comprising: a first section 1 comprising a substantially cylindrical shape; and a second section (3-4 and the link, not numbered) operatively coupled to the first section, the second section comprising: a collet cavity (Fig. 1) extending therein, wherein the collet cavity is configured to receive at least a portion of a fastening collar 11 secured to a fastener 12 (Fig. 1); at least two fingers (3-4), wherein at least one of the at least two fingers (3-4) comprises a blade extending inwardly relative to a longitudinal axis of the collet and the blade forming a cutting edge (9-10), wherein in an open configuration of the collet each of the at least two fingers (3-4) comprises an outward taper relative to a longitudinal axis of the collet; and a tapered outer surface (3a, 4a, defined as the tapered outer surface of the fingers which contact the tapered inner surface 2a of the anvil 2; annotated Fig. 1 above) disposed on the second section of the collet (1, 3-4); and an anvil 2 comprising: a first end; a second end; a tapered inner surface (2a; annotated Fig. 1 above) disposed on the first end; and an anvil cavity (5, 6) extending into the anvil from the first end, the anvil cavity configured to receive the collet (1, 3-4), the anvil configured to decrease the outward taper of the at least two fingers responsive to forcible contact between the tapered inner surface (2a) and the second section of the collet, wherein the tapered outer surface (3a, 4a) is tapered at an angle which be between 20 to 40 degrees relative to the longitudinal axis of the collet. See Figs. 1-2 in Lockey. It should be noted that the angle changes between 20 to 40 degrees relative to the longitudinal axis, since the fingers (3-4) pivot to different angles including 20 to 40 degrees to accommodate fattening collars with different diameters. See annotated Fig. 1 above.  
           Lockey does not explicitly teach that the at least two fingers (3-4) formed by at least two axial channels in the second section; and the at least two fingers are regions of a single piece. It should be noted that Lockey teaches the fingers (3-4) pivot about a pivot pins to a desirable position to accommodate a fastening collar 11. See Fig. 1 in Lockey. However, the fingers and the cylindrical section 1 could be constructed as a single piece which include at least to axial channels as taught by Clark or Bonati below. In the case, the fingers pivot to accommodate the fastening collar 11 in an alternative manner. Clark teaches a fastening collar removable apparatus 230 (Fig. 2B) comprising: a collet (203, 232) comprising: a first section 203 (Fig. 3A) comprising a substantially cylindrical shape; and a second section 232  (Fig. 2B) operatively coupled to the first section, the second section comprising: a collet cavity extending therein, wherein the collet cavity is configured to receive at least a portion of a fastening collar 104 secured to a fastener 102 (Fig. 1A); and at least two fingers 234 formed by at least two axial channels in the second section (Figs. 2B and 3A),  wherein the at least two fingers 234 are regions of a single piece (clearly shown in Fig. 3A). 
            Bonati also teaches a fastening collar removal apparatus comprising: a collet 48 comprising: a first section 50 comprising a substantially cylindrical shape; and a second section operatively coupled to the first section, the second section comprising: a collet cavity 80 extending therein, wherein the collet cavity is configured to receive at least a portion of a fastening collar 22 secured to a fastener 14; and at least two fingers 54 formed by at least two axial channels in the second section, wherein in an open configuration of the collet each of the at least two fingers 54 comprises an outward taper relative to a longitudinal axis of the collet, wherein the at least two fingers 54 are regions of a single piece. See Figs. 1-5 in Bonati.
             It would have been obvious to a person of ordinary skill in the art to form the fingers of the second section of Lockey’s fastening collar removal apparatus, as regions of a single piece second section, as taught by Clark or Banati, since both moving mechanisms for moving the fingers of the collet in Lockey and Clark or Banati are art-recognized equivalents which produce the same result.       

         

     
         
            Regarding claims 3 and 24, Lockey, as modified above, teaches everything noted above including that each finger (3-4 in Fig. 1 of Lockey) comprises a blade extending inwardly relative to the longitudinal axis of the collet.  
            Regarding claims 4 and 22, Lockey, as modified by Clark or Banati, teaches everything noted above including at least three fingers formed by at least three axial channels in the second section.  See Fig. 3A in Clark and Figs. 1-5 in Bonati.
            Regarding claims 5 and 23, Lockey, as modified by Clark or Banati, teaches everything noted above including that the three fingers are substantially equally spaced around a circumference of the collet.  See Fig. 3A in Clark and Figs. 1-5 in Bonati.
            Regarding claim 12, Lockey, as modified by Clark or Banati, teaches everything noted above except that the fastening collar removal apparatus comprises at least one of a metal, a metal alloy, and a composite material. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the apparatus om metal, a metal alloy, or a composite material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
             Regarding claim 13, Lockey, as modified by Clark or Banati, teaches everything noted above including that the collet is a single piece. 

6.       Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lockey in view of Clark or Banati and in further view of Hargrove (2,836,888) or Brazil et al. (2,688,185), hereinafter Brazil. Regarding claims 6-7, Lockey teaches everything noted above except that each blade comprises two faces meeting at an angle in a range of 30 degrees to 90 degrees or a range of 50 degrees to 60 degrees and the two faces forming a cutting edge. However, Hargrove teaches a fastening collar removal apparatus including blades 42, each blade comprises two faces (defined by the upper face meeting a lower horizontal face at an angle; Fig. 2) meeting at an angle in a range of 30 degrees to 90 degrees or a range of 50 degrees to 60 degrees and the two faces forming. Hargrove, does not explicitly teach that the angle is in a range of 30 degrees to 90 degrees or a range of 50 degrees to 60 degrees.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the angle in the desired range as set forth above, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
             Brazil also teaches a fastening a collar removal apparatus including a blade 11 comprises two faces (defined by the horizontal and vertical faces meeting each other at a 90°angle). See Fig. 5 in Brazil.
             It would have been obvious to a person of ordinary skill in the art to provide the blade of Lockey’s apparatus, as modified above, with the step and radius, as taught by Hargrove and Brazil, in order to contact a larger area of the fastening collar of the fastener with the blade and facilitate cutting of the collar. 
             Regarding claim 8, Lockey, as modified by Hargrove or Brazil, teaches everything noted above including that each cutting edge comprises a radius.
              Regarding claim 9, Lockey, as modified by Hargrove or Brazil, teaches everything noted above including that each blade is stepped.

7.       Claims 1, 3-5, 12-13 and 21-24, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kojima et al. (6,427,336) or in view of Lockey.  Regarding claims 1 and 21, as best understood, Kojima teaches a fastening collar removal method and apparatus comprising: a collet  (111, 121, 140; Fig. 8) comprising: a first section (140, 170) comprising a substantially cylindrical shape; and a second section operatively coupled to the first section, the second section comprising: a collet cavity (defined by the cavity which receives fastening collar 11c; Figs. 1, 4a-4C and 8) extending therein, wherein the collet cavity is configured to receive at least a portion of a fastening collar 11c secured to a fastener 11b (Figs. 4a and 9a); at least two fingers (111, 1121; Fig. 8) formed by at least two axial channels (Figs. 1 and 8) in the second section, wherein at least one of the at least two fingers (111, 121) comprises a blade (defined by the section having a cutting edge 111a, 121a and extending perpendicular to the longitudinal portion of the finger 111, 121; Fig. 8) extending inwardly relative to a longitudinal axis of the collet and the blade forming a cutting edge (111a, 121a), wherein in an open configuration of the collet each of the at least two fingers (111, 121) comprises an outward taper (Fig. 8) relative to a longitudinal axis of the collet, and wherein the at least two fingers (111, 121) are regions of a single piece (Fig. 8); and a tapered outer surface (111b, 121b)  disposed on the second section of the collet; and an anvil 160 comprising: a first end; a second end; an inner surface (160a; Fig. 9a) disposed on the first end; and an anvil cavity extending into the anvil from the first end, the anvil cavity configured to receive the collet, the anvil configured to decrease the outward taper of the at least two fingers responsive to forcible contact between the inner surface (160a) and the second section of the collet, wherein the tapered outer surface (111b, 121b) is tapered at an angle which could be between 20 to 40 degrees relative to the longitudinal axis of the collet (since the fingers pivot relative to the longitudinal axis and the angle could be adjusted). Kojima does not explicitly teach that the inner surface is tapered. However, Kojima teaches an anvil having an inner tapered surface 161a which engages an outer tapered surface (110b, 120b) of a collet (110, 120) in an alternative embodiment. See Figs. 1-4c in Kojima. In addition, Lockey also teaches an anvil 2 comprising: a first end; a second end; a tapered inner surface (2a; annotated Fig. 1 above) disposed on the first end; and an anvil cavity (5, 6) extending into the anvil from the first end, the anvil cavity configured to receive the collet (1, 3-4), the anvil configured to decrease the outward taper of the at least two fingers responsive to forcible contact between the tapered inner surface (2a) and the second section of the collet, wherein the tapered outer surface (3a, 4a) is tapered at an angle which be between 20 to 40 degrees relative to the longitudinal axis of the collet. See Figs. 1-2 in Lockey. It would have been obvious to a person of ordinary skill in the art to provide Kojima’s inner surface with a tapered configuration, as taught by Kojima’s alternative embodiment or Lockey, in order to create a smooth movement of the blades from an open position to a close position.           
            Regarding claims 3 and 24, Kojima teaches everything noted above including that each finger comprises a blade extending inwardly relative to the longitudinal axis of the collet.  
            Regarding claims 4 and 22, Kohima teaches everything noted above except that the fingers are three fingers formed by at least three axial channels in the second section.  However, Official Notice is taken that the use of three or more fingers formed from three channels is old and well known in the art. 
            Regarding claims 5 and 23, Kojima teaches everything noted above including that the three fingers are substantially equally spaced around a circumference of the collet. However, Official Notice is taken that the use of three or more fingers formed substantially equally spaced around a collet is old and well known in the art. 
            Regarding claim 12, Kojima teaches everything noted above except that the fastening collar removal apparatus comprises at least one of a metal, a metal alloy, and a composite material. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the apparatus om metal, a metal alloy, or a composite material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
             Regarding claim 13, Kojima teaches everything noted above including that the collet is a single piece. 

8.       Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima or in view of Lockey and in further view of Hargrove or Brazil. Regarding claims 6-7, Kojima teaches everything noted above except that each blade comprises two faces meeting at an angle in a range of 30 degrees to 90 degrees or a range of 50 degrees to 60 degrees and the two faces forming a cutting edge. However, Hargrove teaches a fastening collar removal apparatus including blades 42, each blade comprises two faces (defined by the upper face meeting a lower horizontal face at an angle; Fig. 2) meeting at an angle in a range of 30 degrees to 90 degrees or a range of 50 degrees to 60 degrees and the two faces forming. Hargrove, does not explicitly teach that the angle is in a range of 30 degrees to 90 degrees or a range of 50 degrees to 60 degrees.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the angle in the desired range as set forth above, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
             Brazil also teaches a fastening a collar removal apparatus including a blade 11 comprises two faces (defined by the horizontal and vertical faces meeting each other at a 90°angle). See Fig. 5 in Brazil.
             It would have been obvious to a person of ordinary skill in the art to provide the blade of Kojima’s apparatus, as modified above, with the step and radius, as taught by Hargrove and Brazil, in order to contact a larger area of the fastening collar of the fastener with the blade and facilitate cutting of the collar. 
             Regarding claim 8, Kojima, as modified by Hargrove or Brazil, teaches everything noted above including that each cutting edge comprises a radius.
              Regarding claim 9, Kojima, as modified by Hargrove or Brazil, teaches everything noted above including that each blade is stepped.

Allowable Subject Matter
9.         Claims 14-20 are allowed. Th prior art fails to teach the step of heat treating the collet in the open configuration to create a heat-treated collet prior of removing the fixture, in combination with other limitations set forth in claim 14.

Response to Arguments
10.           Applicant’s argument that Lockey in view of Clark or Bonati does not teach the angle is between 20 to 40 degrees is not persuasive. As stated above, Lockey teachers that the tapered outer surface (3a, 4a) is tapered at an angle which be between 20 to 40 degrees relative to the longitudinal axis of the collet. See Figs. 1-2 in Lockey. It should be noted that the angle changes between 20 to 40 degrees relative to the longitudinal axis, since the fingers (3-4) pivot to different angles including 20 to 40 degrees to accommodate fattening collars with different diameters. See annotated Fig. 1 above.  Both Clark and Bonati also teach that the outer surface of the fingers is angled between 20 to 40 degrees relative to the longitudinal angle as the angle could change to 20 to 40 degrees as the fingers pivot relative to the longitudinal axis. 

           Applicant argument that Lockey does not teach the anvil has an inner tapered surface forcefully contacting the outer tapered surface of the collet is not persuasive. As stated above, Lockey teaches that the anvil configured to decrease the outward taper of the at least two fingers responsive to forcible contact between the tapered inner surface (2a) and the second section of the collet. See annotated Fig. 1 in Lockey.

Conclusion
11.           THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

12.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30 am-5:00 pm EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724 

October 24, 2022